*721—Order, Supreme Court, New York County, entered May 15, 1978, denying plaintiff’s motion and defendant’s cross motion for summary judgment, unanimously modified, on the law, with $75 costs and disbursements to plaintiff-appellant-respondent by reversing so much thereof as denied plaintiff’s motion, and the motion granted, and, as so modified, affirmed. This action arises out of a dispute over the coverage of an insurance policy issued June 20, 1975, effective July 1, 1975, by defendant American International Life Assurance. Company of New York to plaintiff, Avnet, Inc. The policy stated that *722plaintiff was insured against any disability benefits it was required to pay "under Section 204 of Article 9 of the Workers’ Compensation Law of the State of New York or any laws amendatory thereof or supplementary thereto which may become effective during the Policy period”. On December 20,1976, the Court of Appeals in Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd. (41 NY2d 84) held that pregnancy-related disabilities must be compensated pursuant to the New York Disability Benefits Law (DBL) as supplemented by the Human Rights Law (HRL). Despite the fact that pregnancy benefits were excluded by subdivision 3 of section 205 of the Disability Benefits Law (Workers’ Compensation law, art 9), the Court of Appeals stated (p 88) that the DBL and HRL must be read together to impose "two concurrent independent minimum standards” and that "Whichever statute imposes the greater obligation is the one which becomes operative”. Subsequently, the State Legislature amended the DBL to provide for eight weeks of maternity disability benefits, which amendment became effective August 3, 1978. Plaintiff’s submission to defendant of disability benefit claims relating to pregnancy in light of Brooklyn Union Gas Co. were rejected on the ground that the DBL excluded such disability and plaintiff was obligated to purchase a "rider” to the policy to cover future pregnancy-related disability claims. As of January 1, 1978, plaintiff had paid $7,905.42 for the rider. Plaintiff commenced the instant action seeking a declaration of its rights under the policy. Recognizing that the only issue before us is a legal one of construction of an unambiguous contract of insurance and mindful that "policies of insurance, drawn as they ordinarily are by the insurer, are to be liberally construed in favor of the insured” (Miller v Continental Ins. Co., 40 NY2d 675, 678), it is clear that the holding in Brooklyn Union Gas Co. is dispositive and that the HRL is "supplementary” to the DBL. Accordingly, plaintiff is entitled to summary judgment declaring that defendant is required to pay disability benefits to plaintiff’s employees for disabilities arising out of or in connection with pregnancy together with the sum of $4,395.24 for benefits already paid by plaintiff and the sum of $7,905.42 for the cost of the additional premiums paid by plaintiff. Concur—Lupiano, J. P., Fein, Lane, Markewich and Sullivan, JJ.